205 Pa. Super. 32 (1965)
Commonwealth ex rel. Rothrock, Appellant,
v.
Rothrock.
Superior Court of Pennsylvania.
Argued December 14, 1964.
January 15, 1965.
Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., absent).
*33 Ward F. Clark, with him Lindsay & Clark, for appellant.
John A. Eichman, 3rd, with him Clark, Spahr, Eichman & Yardley, for appellee.
OPINION PER CURIAM, January 15, 1965:
The order of the Court of Quarter Sessions of Bucks County is affirmed on the opinion of President Judge FRED W. DAVIS, specially presiding, for the court below, reported at 34 Pa. D. & C. 2d 621.